EXAMINER’S AMENDMENT

Election/Restrictions
Claims 25 and 47 are rejoined since they depend from an allowable generic claim.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/10/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Woods on 3/17/2021.

The application has been amended as follows: 
in claim 1, line 11: “a magnitude” was changed to “the magnitude”;

in claim 25, line 2: “compression sensor” was changed to “housing”;
in claim 44, line 1: “the system is configured such that" was inserted after “wherein”;
in claim 44, line 2: “and the magnitude” was inserted after “of the direction”;
in claim 49, line 2: “an amount” was changed to “the estimated magnitude”;
in claim 49, line 3: “the amount” was changed to “the estimated magnitude”; and
in claim 50, line 2: “the amount” was changed to “the estimated magnitude”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
U.S. Patent No. 6,174,295 (Cantrell)(previously cited) teaches a feedback device configured to: receive the one or more signals indicative of the direction of the compression force, and based on the one or more signals indicative of the direction of the compression force, generate feedback for the CPR provider indicative of a deviation between the direction of the compression force and an anterior-posterior of the patient (the LEDS 658 of Cantrell).  
U.S. Patent No. 6,027,451 (McGee)(previously cited), U.S. Patent No. 5,638,819 (Manwaring)(previously cited), or U.S. Patent No. 5,305,203 (Raab)(previously cited) teaches that it is known in the art to use other forms of feedback such as user interfaces with crosshairs and other markers (FIGS. 6-8 and cols. 4-5 of McGee; FIG. 2 and col. 7-8 of Manwaring; FIGS. 13-14 and cols. 6-8 of Raab).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab as the display indicative of the deviation since it is a simple substitution of one known element for another to obtain predictable results.

at least one compression sensor disposed within a housing and configured to be handheld on a chest of a patient by hands of a CPR provider during a manual chest compression, wherein the at least one compression sensor is configured to provide one or more signals indicative of a direction of compression force applied to the patient by the CPR provider (the microswitches 674 of Cantrell in the housing defined by elements 602, 606, 640, 684, 686, and 688 of Cantrell); and 
a patient monitor configured to: receive the one or more signals indicative of the direction of the compression force, and based on the one or more signals indicative of the direction of the compression force, generate feedback for the CPR provider indicative of an annular deviation between the direction of the compression force and an ideal direction along an anterior-posterior axis of the patient (the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab),
wherein the feedback comprises visual graphical feedback displayed on a display of a user interface of the patient monitor for the CPR provider to adjust the direction of the compression force (the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab),
wherein the visual graphical feedback comprises a visual indication of a measured extent of the annular deviation, wherein the visual indication varies with the measured extent of the angular deviation (the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab).

Palazzolo teaches a feedback device configured to: receive the one or more signals indicative of the direction of the compression force, and based on the one or more signals indicative of the direction of the compression force, generate feedback for the CPR provider indicative of a deviation between the direction of the compression force and an anterior-posterior of the patient (paragraph 0198 of Palazzolo; the compression display of Palazzolo).  It is known in the art to use other forms of feedback such as user interfaces with crosshairs and other markers (FIGS. 6-8 and cols. 4-5 of McGee; FIG. 2 and col. 7-8 of Manwaring; FIGS. 13-14 and cols. 6-8 of Raab).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab as the display indicative of the deviation since it is a simple substitution of one known element for another to obtain predictable results.
The combination teaches or suggests a cardiopulmonary resuscitation (CPR) compression sensor feedback system, comprising:
at least one compression sensor disposed within a housing and configured to be handheld on a chest of a patient by hands of a CPR provider during a manual chest compression, wherein the at least one compression sensor is configured to provide one or more signals indicative of a direction of compression force applied to the patient by the 
a patient monitor configured to: receive the one or more signals indicative of the direction of the compression force, and based on the one or more signals indicative of the direction of the compression force, generate feedback for the CPR provider indicative of an annular deviation between the direction of the compression force and an ideal direction along an anterior-posterior axis of the patient (paragraphs 0136, 0198, 0144-0145, 0184, 0189, 0203 of Palazzolo; the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab),
wherein the feedback comprises visual graphical feedback displayed on a display of a user interface of the patient monitor for the CPR provider to adjust the direction of the compression force (paragraphs 0136, 0198, 0144-0145, 0184, 0189, 0203 of Palazzolo; the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab),
wherein the visual graphical feedback comprises a visual indication of a measured extent of the annular deviation, wherein the visual indication varies with the measured extent of the angular deviation (paragraphs 0136, 0198, 0144-0145, 0184, 0189, 0203 of Palazzolo; the user interfaces with crosshairs and other markers of McGee, Manwaring, or Raab).
With respect to claim 1, the prior art does not teach or suggest that “the [same visual indication of a measured extent of the annular deviation] is indicative of an estimated magnitude of the compression force and an estimated direction of the compression force” along with the 
Claims 2, 16-19, 22-27, 29-34, and 44-51 are allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Matthew Kremer/
Primary Examiner, Art Unit 3791